

Exhibit 10.1
REVOLVING LINE OF CREDIT NOTE
(VARIABLE MAXIMUM)




$28,000,000.00    Roanoke, Virginia
March 25, 2020




FOR VALUE RECEIVED, the undersigned ROANOKE GAS COMPANY ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at MAC R4046-080, 10 South Jefferson Street, 8th Floor, Roanoke, Virginia
24011-1331 or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty-Eight Million Dollars ($28,000,000.00), or so much
thereof as may be advanced and be outstanding pursuant to the terms of the
Credit Agreement, as defined herein, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(b)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).


(c)    "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fluctuating rate per annum determined by Bank to be one percent (1.00%) above
Daily One Month LIBOR in effect from time to time. Bank is hereby authorized to
note the date and interest rate applicable to this Note and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.






--------------------------------------------------------------------------------




(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Default Interest. The Bank shall have the option in its sole and absolute
discretion to have the outstanding principal balance of this Note bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to three percent (3%) above the rate of interest from time
to time applicable to this Note (i) from and after the maturity date of this
Note; (ii) from and after the date prior to the maturity date of this Note when
all principal owing hereunder becomes due and payable by acceleration or
otherwise; and/or (iii) upon the occurrence and during the continuance of any
Event of Default.


BENCHMARK REPLACEMENT PROVISIONS:


Notwithstanding anything to the contrary contained in this Note or in any
related loan document (for the purposes of these Benchmark Replacement
Provisions, a Swap Agreement is not a loan document):


(a)    Benchmark Replacement. If a Benchmark Transition Event or an Early Opt-in
Election, as applicable, occurs, the applicable Benchmark Replacement will
replace the then-current Benchmark for all purposes under this Note or under any
related loan document. Any Benchmark Replacement will become effective on the
applicable Benchmark Replacement Date without any further action or consent of
Borrower.


(b)    Benchmark Replacement Conforming Changes. Bank will have the right to
make Benchmark Replacement Conforming Changes from time to time and any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of Borrower.


(c)    Notices; Standards for Decisions and Determinations. Bank will promptly
notify Borrower of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, and (iii) the effectiveness of any Benchmark Replacement Conforming
Changes. Any determination, decision or election that may be made by Bank
pursuant to these Benchmark Replacement Provisions, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and will be made in its sole discretion and without
Borrower consent




--------------------------------------------------------------------------------






(d)    Certain Defined Terms. As used in this Note, each of the following
capitalized terms has the meaning given to such term below:


(i)    “Benchmark” means, initially, LIBOR (including Daily One Month LIBOR, if
applicable); provided, however, that if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, has occurred with respect to LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to the provisions of this Note.


(ii)    “Benchmark Administrator” means, initially, ICE Benchmark Administration
Limited, a United Kingdom company, or any successor administrator of the
then-current Benchmark or any insolvency or resolution official with authority
over such administrator.
 
(iii)    “Benchmark Replacement” means the first alternative set forth in the
order below that can be determined by Bank as of the applicable Benchmark
Replacement Date:


(1)    the sum of: (A) Term SOFR or, if Bank determines that Term SOFR for the
Corresponding Tenor cannot be determined, Term SOFR for the longest tenor that
can be determined by Bank that is shorter than the Corresponding Tenor, and (B)
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for Term SOFR;
provided, however, that this clause (1) shall not apply (i) to any borrowings
under this Note if a Swap Agreement is in effect with respect to all or any
portion of this Note as of the Benchmark Transition Event or Early Opt-in
Election, and (ii) to any borrowings under this Note that bear interest at Daily
One Month LIBOR;


(2)    the sum of: (A) the alternate rate of interest that has been selected by
Bank as the replacement for the then-current Benchmark for the Corresponding
Tenor (which, without limitation, may be compounded SOFR in arrears, term SOFR,
Bank’s Prime Rate, or another benchmark selected by Bank); and (B) the
applicable spread adjustment or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Bank.


With respect to Bank’s decisions under this paragraph (2):


(i)     if a Swap Agreement relating to a portion of this Note is in effect as
of the Benchmark Transition Event or Early Opt-in Election, then Bank may
without limitation, select (i) the benchmark referenced in the Swap Agreement,
which may be the sum of a fallback rate and spread adjustment, for the entire
balance of this Note, or (ii) the benchmark referenced in the Swap Agreement,
which may be the sum of a fallback rate and spread adjustment, for the hedged
portion of this Note, and the applicable Benchmark Replacement for the remaining
non-hedged portion of this Note; and


(ii)     in the case of a replacement rate for Daily One Month LIBOR, Bank may,
without limitation, select SOFR notwithstanding the availability or feasibility
of determining a daily one month SOFR; and






--------------------------------------------------------------------------------




(iii)     Bank’s selection of any applicable Benchmark Replacement shall give
due consideration to (i) any selection or recommendation by the Relevant
Governmental Body at such time for a replacement rate, the mechanism for
determining such a rate, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such rate, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
then-current Benchmark, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such alternate rate for U.S. dollar-denominated syndicated or
bilateral credit facilities at such time.


Provided, however, during any period of time that the Benchmark Replacement
would be less than zero percent (0.0%), the Benchmark Replacement shall be
deemed to be zero percent (0.0%) for the purposes of this Note and the related
loan documents, subject to any applicable floor rate provision.


(iv)    “Benchmark Replacement Conforming Changes” means any technical,
administrative or operational changes (including, without limitation, changes to
the definition of “Interest Period,” timing and frequency of determining rates
and making payments of interest, prepayment provisions and other administrative
matters) that Bank decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Bank.


(v)    “Benchmark Replacement Date” means the date specified by Bank in a notice
to Borrower following a Benchmark Transition Event or Early Opt-in Election.


(vi)    “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark: a public statement
or publication of information by or on behalf of the Benchmark Administrator or
a regulatory supervisor for the Benchmark Administrator announcing that (A) the
Benchmark Administrator has ceased or will cease to provide the Benchmark
permanently or indefinitely or (B) the Benchmark is no longer representative of
underlying markets.


(vii)    “Corresponding Tenor” means a tenor having approximately the same
length as the Interest Period, provided, however, that the Corresponding Tenor
for Daily One Month LIBOR shall be one day.


(viii)    “Early Opt-in Election” means the election by Bank to declare that the
Benchmark will be replaced prior to the occurrence of a Benchmark Transition
Event and the provision by Bank of written notice of such election to Borrower
indicating that at least five (5) currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time contain (as a result of amendment or
as originally executed) Term SOFR plus a spread adjustment that has been
selected or recommended by the Relevant Governmental Body.


(ix)    “Interest Period” means, initially, the applicable LIBOR Period, and if
a Benchmark Replacement is applicable, the tenor of the Benchmark Replacement.


(x)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the




--------------------------------------------------------------------------------




Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


(xi)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator thereof, (or a successor administrator) on its website.


(xii)    “Swap Agreement” means a swap agreement by and between Borrower and
Bank or its affiliates.


(xiii)    “Term SOFR” means the forward-looking term rate for the Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount set forth
above or such lesser amount as shall at any time be available hereunder. The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on March 31, 2022.


(b)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing April 1, 2020, and on the maturity date
set forth above.


(c)    Adjustments in Availability. Notwithstanding the principal amount set
forth above, the maximum principal amount available under this Note shall vary
from time to time as follows:


(i)    $22,000,000.00 from the date of this Note up to and including March 31,
2020;
(ii)     $3,000,000.00 from April 1, 2020 up to and including June 19, 2020;
(iii)     $8,000,000.00 from June 20, 2020 up to and including August 19, 2020;
(iv)    $19,000,000.00 from August 20, 2020 up to and including, February 28,
2021;
(v)    $15,000,000.00 from March 1, 2021 up to and including July 19, 2021;
(vi)    $20,000,000.00 from July 20, 2021 up to and including September 19,
2021;
(vii)
$28,000,000.00 from September 20, 2021 up to and including February 28, 2022;
and    

(viii)    $25,000,000.00 from March 1, 2022 up to and including March 31, 2022.


If the outstanding principal balance of this Note at any time is greater than
the new maximum principal amount then available hereunder, Borrower shall
immediately make a principal reduction on this Note in an amount sufficient to
reduce the then outstanding principal balance hereof to an amount not greater
than the new maximum principal amount available hereunder. Such principal
reduction shall be subject to any prepayment fee set forth in this Note, if
applicable.






--------------------------------------------------------------------------------




(d)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
HOWARD T. LYON, PAUL W. NESTER or RANDALL P. BURTON II, any one acting alone
(subject to any of Bank’s applicable authentication policies or procedures,
which may require that a particular individual—including another specific
individual listed above—provide verification of the identity of the requestor),
who are authorized to request advances and direct the disposition of any
advances until written notice of the revocation of such authority is received by
the holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.
(e)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated March 31, 2016, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.


(b)    Collateral Exclusion. No lien or security interest created by or arising
under any deed of trust, mortgage, security deed, or similar real estate
collateral agreement (“Lien Document”) shall secure the Note Obligations unless
such Lien Document specifically describes the promissory note(s), instrument(s)
or agreement(s) evidencing Note Obligations as a part of




--------------------------------------------------------------------------------




the indebtedness secured thereby. This exclusion shall apply notwithstanding (i)
the fact that such Lien Document may appear to secure the Note Obligations by
virtue of a cross-collateralization provision or other provisions expanding the
scope of the secured obligations, and (ii) whether such Lien Document was
entered into prior to, concurrently with, or after the date hereof. As used
herein, “Note Obligations” means any obligations under this Note, as amended,
extended, renewed, refinanced, supplemented or otherwise modified from time to
time, or under any other evidence of indebtedness that has been modified,
renewed or extended in whole or in part by this Note, as amended, extended,
renewed, refinanced, supplemented or otherwise modified from time to time.


(c)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(d)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of Virginia, but giving effect to federal laws applicable to
national banks, without reference to the conflicts of law or choice of law
principles thereof.


(e)    Effective Date. The effective date of this Note shall be the date that
Bank has accepted this Note and all conditions to the effectiveness of the
Credit Agreement have been fulfilled to Bank’s satisfaction.  Notwithstanding
the occurrence of the effective date of this Note, Bank shall not be obligated
to extend credit under this Note until all conditions to each extension of
credit set forth in the Credit Agreement have been fulfilled to Bank's
satisfaction.


(f)    Business Purpose. Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, or other
similar purpose and not primarily for a personal, family or household use.
    
IN WITNESS WHEREOF, the undersigned has executed this Note to be effective as of
the effective date set forth herein.




ROANOKE GAS COMPANY


By: /s/ Paul W. Nester
PAUL W. NESTER,
PRESIDENT, CHIEF EXECUTIVE
OFFICER


By: /s/ Randall P. Burton, II
RANDALL P. BURTON, II,
CHIEF FINANCIAL OFFICER,
TREASURER, SECRETARY




